 

EXHIBIT 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of February 26, 2007, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and CALIPER LIFE SCIENCES, INC., a Delaware
corporation (“Caliper”), NOVASCREEN BIOSCIENCES CORPORATION, a Delaware
corporation (“Novascreen”), XENOGEN CORPORATION, a Delaware corporation
(“Xenogen”), and XENOGEN BIOSCIENCES CORPORATION, an Ohio corporation (“Xenogen
Biosciences”), each with its chief executive office at 68 Elm Street, Hopkinton,
Massachusetts 01748 (jointly, severally, individually and collectively,
“Borrower”).


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK, BORROWER IS
INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF AUGUST 9, 2006,
EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY AGREEMENT DATED
AS OF AUGUST 9, 2006, AMONG CALIPER, NOVASCREEN AND BANK, AS AMENDED BY THAT
CERTAIN JOINDER AGREEMENT DATED AS OF SEPTEMBER 28, 2006, BETWEEN BORROWER AND
BANK, WHICH, AMONG OTHER THINGS, ADDED XENOGEN AND XENOGEN BIOSCIENCES AS
CO-BORROWERS UNDER THE LOAN AND SECURITY AGREEMENT (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


2.             DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS IS
SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT (TOGETHER WITH ANY
OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”). 
HEREINAFTER, THE SECURITY DOCUMENTS, TOGETHER WITH ALL OTHER DOCUMENTS
EVIDENCING OR SECURING THE OBLIGATIONS SHALL BE REFERRED TO AS THE “EXISTING
LOAN DOCUMENTS”.


3.             DESCRIPTION OF CHANGE IN TERMS.


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


1.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 2.3 THEREOF, ENTITLED “PAYMENT
OF INTEREST ON CREDIT EXTENSIONS”:

“(a)         Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to: (x) if Borrower’s Unrestricted Cash is equal to or greater
than Twenty Million Dollars ($20,000,000.00), the Prime Rate, or (y) if
Borrower’ Unrestricted Cash is less than Twenty Million Dollars
($20,000,000.00), one-half of one percentage point (.50%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.3(f)
below.   Any changes to the applicable interest rate due as set forth in (x) or
(y) above, shall be effective on the first day of the month following such
event.”

and inserting in lieu thereof the following:

“(a)         Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to: (x) if Borrower’s Unrestricted Cash is equal to or greater
than Twenty Million Dollars ($20,000,000.00), the Prime Rate, or (y) if
Borrower’s Unrestricted Cash is less than Twenty Million Dollars
($20,000,000.00), one-half of one percentage point (0.50%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.3(f)


--------------------------------------------------------------------------------


 

below.  Any changes to the applicable interest rate due as set forth in (x) or
(y) above, shall be effective on the first day of the month following such
event. Notwithstanding the foregoing, during the month ending January 31, 2007,
the principal amount outstanding under the Revolving Line shall accrue interest
at a floating per annum rate equal to the Prime Rate, which interest shall be
payable monthly in accordance with Section 2.3(f) below.”


2.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 6.2 THEREOF, ENTITLED
“FINANCIAL STATEMENTS, REPORTS, CERTIFICATES”:

“(b)         Within thirty (30) days after the last day of each month in which
the Borrower’s Unrestricted Cash is less than Twenty Million Dollars
($20,000,000.00), and Advances are outstanding or an Advance request has been
made, deliver to Bank a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable (by invoice
date).”

and inserting in lieu thereof the following:

“(b)         Within thirty (30) days after the last day of each month (except
for the month ending December 31, 2006) in which the Borrower’s Unrestricted
Cash is less than Twenty Million Dollars ($20,000,000.00), and Advances are
outstanding or an Advance request has been made, deliver to Bank a duly
completed Borrowing Base Certificate signed by a Responsible Officer, with aged
listings of accounts receivable (by invoice date).”


3.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING SECTION 6.7 THEREOF, ENTITLED “FINANCIAL COVENANTS”:

“6.7        Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
quarter:

(a)           Adjusted Quick Ratio.  A ratio of Quick Assets to Quick
Liabilities of at least 1.25 to 1.0; and

(b)           Minimum EBITDA-Cap Ex.  Borrower’s EBITDA minus its capital
expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period ending with each
quarter, shall be in an amount equal to: (i) losses not greater than (x) Seven
Million Dollars ($7,000,000.00) for the quarter ending September 30, 2006; (y)
Six Million Dollars ($6,000,000.00) for the quarters ending December 31, 2006,
March 31, 2007, and June 30, 2007; and (z) Three Million Dollars ($3,000,000.00)
for the quarter ending September 30, 2007; and (ii) at least Zero Dollars
($0.00) for the quarter ending December 31, 2007, and as of the last day of each
quarter thereafter.”

and inserting in lieu thereof the following:

“6.7        Financial Covenants.

Borrower shall maintain at all times, to be tested as of the last day of each
quarter:


--------------------------------------------------------------------------------


 

(a)           Adjusted Quick Ratio.  (i) prior to and including the quarter
ended, December 31, 2006, a ratio of Quick Assets to Quick Liabilities of at
least 1.25 to 1.0; and (ii) commencing with the quarter ending March 31, 2007, a
ratio of Quick Assets to Quick Liabilities of at least 1.10 to 1.0; and

(b)           Minimum EBITDA-Cap Ex.  Borrower’s EBITDA minus its capital
expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period ending with each
quarter, shall be in an amount equal to: (i) losses not greater than (A) Seven
Million Dollars ($7,000,000.00) for the quarter ending September 30, 2006; (B)
Eight Million Dollars ($8,000,000.00) for the quarter ending December 31, 2006;
(C) Eight Million Dollars ($8,000,000.00) for the quarter ending March 31, 2007,
(D) Seven Million Dollars ($7,000,000.00) for the quarter ending June 30, 2007;
and (E) Four Million Dollars ($4,000,000.00) for the quarter ending September
30, 2007; and (ii) at least Zero Dollars ($0.00) for the quarter ending December
31, 2007, and as of the last day of each quarter thereafter.”


4.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING DEFINITION APPEARING IN SECTION 13.1 THEREOF:

““Quick Assets” is, on any date, all cash and Cash Equivalents and Marketable
Securities as shown on Borrower’s consolidated financial statements as of such
date prepared in accordance with GAAP, plus net billed accounts receivable,
excluding any cash or Cash Equivalents and Marketable Securities that are
restricted or are pledged to any Person other than Bank or any of Bank’s
Affiliates.”

and inserting in lieu thereof the following:

““Quick Assets” is, on any date, all cash and Cash Equivalents and Marketable
Securities as shown on Borrower’s consolidated financial statements as of such
date prepared in accordance with GAAP, plus net billed accounts receivable and
Unbilled Accounts, excluding any cash or Cash Equivalents and Marketable
Securities that are restricted or are pledged to any Person other than Bank or
any of Bank’s Affiliates.”


5.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
INSERTING THE FOLLOWING DEFINITION, IN ALPHABETICAL ORDER, IN SECTION 13.1
THEREOF:

““Unbilled Account” is the estimated face value amount (as reasonably determined
by Borrower based upon the best information available to Borrower) of an invoice
for an Account pursuant to services performed by Borrower, which invoice will be
generated (but has not yet been generated) within thirty (30) days of the last
day of the month in which such services were performed, net of any offsets.”


6.                                       THE COMPLIANCE CERTIFICATE APPEARING AS
EXHIBIT D TO THE LOAN AGREEMENT IS HEREBY REPLACED WITH THE COMPLIANCE
CERTIFICATE ATTACHED AS EXHIBIT A HERETO.


4.             FEES.  BORROWER SHALL PAY TO BANK A MODIFICATION FEE EQUAL TO
$20,000.00, WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY
EARNED AS OF THE DATE HEREOF.  BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING
LOAN DOCUMENTS.


5.             RATIFICATION OF PERFECTION CERTIFICATE.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN A CERTAIN PERFECTION CERTIFICATE DATED AS OF OCTOBER 25, 2006


--------------------------------------------------------------------------------



 


BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES
AND INFORMATION ABOVE BORROWER PROVIDED TO BANK IN THE PERFECTION CERTIFICATE
HAS NOT CHANGED, AS OF THE DATE HEREOF.


6.             AUTHORIZATION TO FILE.  BORROWER HEREBY AUTHORIZES BANK TO FILE
UCC FINANCING STATEMENTS WITHOUT NOTICE TO BORROWER, WITH ALL APPROPRIATE
JURISDICTIONS, AS BANK DEEMS APPROPRIATE, IN ORDER TO FURTHER PERFECT OR PROTECT
BANK’S INTEREST IN THE COLLATERAL, INCLUDING A NOTICE THAT ANY DISPOSITION OF
THE COLLATERAL, BY EITHER THE BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO
VIOLATE THE RIGHTS OF THE BANK UNDER THE CODE.


7.             CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE HEREBY
AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


8.             RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


9.             NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK
WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW HAS, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST BANK,
WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY
WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY THEREUNDER.


10.           CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT IN
MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


11.           JURISDICTION/VENUE.  BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN
ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND AGAINST IT WHICH ARISES OUT OF OR BY
REASON OF THIS LOAN MODIFICATION AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY
REASON BANK CANNOT AVAIL ITSELF OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, THEN VENUE SHALL LIE IN SANTA CLARA COUNTY, CALIFORNIA. 
NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.


12.           COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL BECOME
EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

[The remainder of this page is intentionally left blank]


--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

 

BANK:

 

 

 

CALIPER LIFE SCIENCES, INC.

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Peter F. McAree

 

By:

 /s/ Clark Hayes

 

 

 

Name:

 Peter F. McAree

 

Name:

Clark Hayes

 

 

 

Title:

VP, Finance

 

Title:

Relationship Manager

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Peter F. McAree

 

 

 

 

 

Name:

Peter F. McAree

 

 

 

 

 

Title:

VP & Treasurer

 

 

 

 

 

XENOGEN CORPORATION

 

 

 

 

 

By:

/s/ Peter F. McAree

 

 

 

 

 

Name:

Peter F. McAree

 

 

 

 

 

Title:

VP & Treasurer

 

 

 

 

 

XENOGEN BIOSCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Peter F. McAree

 

 

 

 

 

Name:

Peter F. McAree

 

 

 

 

 

Title:

VP & Treasurer

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A
COMPLIANCE CERTIFICATE

TO:

 

SILICON VALLEY BANK

 

Date:

 

FROM:

 

CALIPER LIFE SCIENCES, INC.

 

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

 

 

XENOGEN CORPORATION

 

 

 

 

XENOGEN BIOSCIENCES CORPORATION

 

 

 

The undersigned authorized officers of Caliper Life Sciences, Inc., NovaScreen
Biosciences Corporation, XenogenCorporation, and Xenogen Biosciences Corporation
(individually and collectively, “Borrower”) certify that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.  Attached are the required documents
supporting the certification.  The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes.  The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly financial statements with Compliance Certficate

 

Quarterly within 45 days

 

Yes   No

Annual financial statement (CPA Audited)

 

FYE within 120 days

 

Yes   No

Board Approved Projections

 

Annually, as revised

 

Yes   No

Audit

 

Annually

 

Yes   No

Borrowing Base Certificate & A/R Agings

 

Monthly within 30 days (when
Unrestricted Cash < $20,000,000.00 and
months in which Credit Extensions
requested or outstanding)

 

Yes   No

Cash Report

 

Monthly within 15 days

 

Yes   No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain at all times (tested quarterly):

 

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

1.25:1.0 thru 12/31/06

 

          :1.0

 

Yes   No

 

 

 

1.10:1.0 thereafter

 

          :1.0

 

Yes   No

 

Minimum EBITDA-Cap Ex

 

$             *

 

$                 

 

Yes   No

 

 

--------------------------------------------------------------------------------

*                    As set forth in Section 6.7(b) of the Agreement.


--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

Caliper Life Sciences, Inc.

 

BANK USE ONLY

 

 

 

By:

 

 

Received by:

 

Name:

 

 

                                    AUTHORIZED SIGNER

Title:

 

 

Date:

 

 

 

 

NovaScreen Biosciences Corporation

 

Verified:

 

 

 

                                    AUTHORIZED SIGNER

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

Compliance Status:       Yes   No

 

 

 

Xenogen Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Xenogen Biosciences Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:    ____________________

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

I.              ADJUSTED QUICK RATIO

A.

 

Aggregate value of the Unrestricted Cash and Cash Equivalents and Marketable
Securities of Borrower

 

$______

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable and Unbilled Accounts of
Borrower

 

$______

 

 

 

 

 

C.

 

Quick Assets (the sum of lines A and B)

 

$______

 

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

 

$______

 

 

 

 

 

E.

 

Aggregate value of liabilities of Borrower (including all Indebtedness) that
matures within one (1) year and current portion of Subordinated Debt permitted
by Bank to be paid by Borrower

 

$______

 

 

 

 

 

F

 

Aggregate value of (i) Deferred Revenue, (ii) real estate related restructuring
expenses, and customer deposits)

 

 

 

 

 

 

 

G.

 

Quick Liabilities (the sum of lines D, E minus F)

 

$______

 

 

 

 

 

G.

 

Adjusted Quick Ratio (line C divided by line G)

 

  ______

 

Through 12/31/06, is line G equal to or greater than 1.25:1:00?
Thereafter, is line G equal to or greater than 1.10:1:00?

o  No, not in compliance

 

o  Yes, in compliance

 

II.            MINIMUM EBITDA minus CAP-EX

Required:

A.

 

Net Income

 

$______

 

 

 

 

 

B.

 

Interest Expense

 

$______

 

 

 

 

 

C.

 

To the extent included in the determination of Net Income:

 

 

 

 

 

 

 

 

 

1.  Depreciation expense

 

$______

 

 

 

 

 

 

 

2.  Amortization expense

 

$______

 

 

 

 

 

 

 

3.  Non-cash stock-based compensation expense

 

$______

 

 

 

 

 

D.

 

income tax expense

 

$______

 

 

 

 

 

E.

 

Acquisition Event related expenses (for the quarter in which the Acquisition
Event occurs through the quarter ending June 30, 2007)

 

$______

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

F.

 

EBITDA (line A, plus line B, plus line C.1, plus line C.2, plus line C.3, plus
line D, and plus line E)

 

$______

 

 

 

 

 

G.

 

capital expenditures

 

$______

 

 

 

 

 

H.

 

EBIDTA minus CAP EX (line F minus line G)

 

$______

 

Is line H equal to or greater than:

 

(a)

($7,000,000) for the two-quarter period ending 9/30/06

 

 

(b)

($8,000,000) for the two-quarter period ending 12/31/06

 

 

(c)

($8,000,000) for the two-quarter period ending 3/31/07

 

 

(d)

($7,000,000) for the two-quarter period ending 6/30/07

 

 

(e)

($4,000,000) for the two-quarter period ending 9/30/07

 

 

(f)

$0.00 for the two-quarter period ending 12/31/07 and for the two-quarter periods
ending as of the last day of each quarter thereafter?

 

o  No, not in compliance

 

o  Yes, in compliance

 


--------------------------------------------------------------------------------